DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/19/2022 was considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Raimondi  WO2011121476 in view of Hoffmann US8429879.
Claims 1, 8, and 12. Raimondi discloses a tile leveling device comprising: a body (2) defining an open window (15); a base (5) orthogonally coupled to the body, the base extending to a front of the body and the base extending to a rear of the body; a base to body coupling including a frangible breakaway section (denoted by 7a below), the base and body being integral prior to frangible separation, the frangible breakaway section, upon breaking, frangibly separating the body from the base (Pg.7:20-22); at least one of a first notch (5a) and a second notch (5b) being positioned in the base; the first notch traversing the base toward the front of the body; the second notch traversing the base toward the rear of the body (see Fig extracted below); and a wedge device (3) comprising: a backstop member (above 26), and a wedge member extending from the backstop member, the wedge member having a tapered surface penetrating the open window and configured to exert force against at least one tile (Fig.1) but is silent on a combination of the first notch and the second notch providing a majority of an area of tile-to-mortar-to- subfloor contact for the leveling device within bounds of the base.
	Hoffman discloses a base (1600) with a first and second notch (between elements 1612), wherein a combination of the first notch and the second notch providing a majority of an area of tile-to-mortar-to- subfloor contact for the leveling device within bounds of the base. It would have been obvious to one of ordinary skill in the art before the filing date of the instant invention to modify the base of Raimondi with that of Hoffmann to provide a base with less material but superior since it can be used for ceiling and non-flooring applications as taught by Hoffman. 

Claims 2, 9, and 13. Raimondi discloses the body further comprises a spacer (thickness of 7) extending transversely from the front and rear of the body, the spacer configured to position the first and second tiles a predetermined distance apart (Fig.4).

    PNG
    media_image1.png
    403
    505
    media_image1.png
    Greyscale

Claims 3, 10, and 14. Raimondi discloses the wedge member further comprises teeth along the tapered surface, the teeth latch onto an upper edge (11) of the open window (15, Fig.1).

Claims 4, 11, and 15. Raimondi discloses proximate to the frangible breakaway section, an open span forming a portion of the open window (see element 2 in Fig.2).

Claims 5-7. Raimondi discloses the at least one tile further comprises two or three or four tiles (Fig.4).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to attached NOTICE OF REFERENCE CITED.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BABAJIDE A DEMUREN whose telephone number is (571)270-7017. The examiner can normally be reached Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 5712726754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BABAJIDE A DEMUREN/Primary Examiner, Art Unit 3633